Title: Enclosure: Robert Duncan, Jr., to Nathan Rice, 1 May 1800
From: Duncan, Robert, Jr.
To: Rice, Nathan


Oxford [Massachusetts] May 1st. 1800
Sir
To remove the imputation cast upon the Pay Master of your Regiment, by Genl Hamiltons letter of the 23d Ulto. I beg leave to offer the following reasons for the supposed neglect. When the troops were ordered to this place, it was not thought adviseable to transport all the Clothing of the Regiment, especially that part which was out of season, as sufficient supply has always been Kept on hand, to satisfy the Demands, much expence of transportation would be saved (twas thought) by this mode. I found it impossible to make a just return of articles on hand, untill I could obtain from Boston an account of every article lodged in store there. That I have now procured, & have forwarded to Benjamin Williamson Esq Dy P M Genl. a Return of Clothing on hand, the present date. I hope the above will be receivd. as a sufficient excuse by Gen Hamilton & you for the delay which has unavoidably insued.
I am Sir with Respect   yr hhble Servt:
Robert Duncan JunrPay master 14th Regt.
Colo Nathan RiceCommandant BrigadeOxford
